Name: Council Regulation (EEC) No 850/87 of 23 March 1987 opening, allocating and providing for the administration of a Community tariff quota for carrots falling within subheading ex 07.01 G II of the Common Customs Tariff and originating in Cyprus (1987)
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 82/6 Official Journal of the European Communities 26. 3 . 87 COUNCIL REGULATION (EEC) No 850/87 of 23 March 1987 opening, allocating and providing for the administration of a Community tariff quota for carrots falling within subheading ex 07.01 G II of the Common Customs Tariff and originating in Cyprus (1987) concerned into all Member States, until the quota has been used up ; whereas, however, since the period of application of the quota is very short, it seems possible to avoid allocating it among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, in the conditions and accor ­ ding to the procedure specified in Article 1 (2) ; whereas this method of management requires close cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the adminis ­ tration of the shares allocated to that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Council Regulation (EEC) No 3700/83 of 22 December 1983 laying down the arrange ­ ments applicable to trade with Cyprus beyond 31 December 1983 ('), as last amended by Regulation (EEC) No 3682/85 (2), provides, for the period 1 April to 15 May 1987 for the opening of a Community tariff quota of 2 500 tonnes of carrots, falling within subheading ex 07.01 G II of the Common Customs, Tariff and origi ­ nating in Cyprus, at a rate of customs duty equal to 40 % of the customs duty in the Common Customs Tariff ; whereas the Community tariff quota should therefore be opened for this period ; Whereas, in accordance with Articles 180 and 367 of the Act of Accession of Spain and Portugal, the Council adopted Regulation (EEC) No 449/86 determining the arrangements to be applied by the Kingdom of Spain and the Portuguese Republic to trade with certain third coun ­ tries (3) ; whereas this Regulation applies therefore to the Community as constituted on 31 December 1985 ; Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the abovementioned quota to all imports of the products HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 April to 15 May 1987, the customs duty on the import into the Community as constitued on 31 December 1985 for the following products shall be suspended at a level and within the limits of a Commu ­ nity tariff quota as follows : Order No CCT heading No Description Quota volume (tonnes) Quota duty (%) 09.1403 ex 07.01 G II Carrots, originating in Cyprus 2 500 6,8 The Protocol on the definition of the concept of origina ­ ting products and on the methods of administrative cooperation (4), annexed to the Additional Protocol to the Agreement between the European Economic Community and Cyprus, shall be applicable. shall inform the Commission and draw an amount corres ­ ponding to these requirements to the extent that the avai ­ lable balance of the reserve permits this . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2. If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned (&gt;) OJ No L 369, 30. 12. 1983, p. 1 . (2) OJ No L 351 , 28 . 12. 1985, p. 9 . (3) OJ No L 50, 28 . 2. 1986, p. 40 . n OI No L 339, 28 . 12. 1977, p. 19 . 26. 3 . 87 Official Journal of the European Communities No L 82/7 2. Each Member State shall ensure that importers of the said quota have free access to the quota so long as the residual balance of the quota volume allows this. 3 . Member States shall charge imports of the said goods against their shares as and when the goods are entered for free circulation. Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is -complied with. Article 5 This Regulation shall enter into force on 1 April 1987. 4. The extent to which the quota has been exhausted shall be determined on the basis of the imports charged in accordance with paragraph 3 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1987. For the Council The President H. DE CROO